Citation Nr: 0011833	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-13 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment prior to May 31, 1994.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had unverified active military service from 
August 1950 to November 1970.  He died in November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 determination from the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.  A notice of disagreement was received in July 1997, 
and a statement of the case was issued in July 1998.  The 
appellant's substantive appeal was received in September 
1998.  The appellant is the veteran's daughter.


FINDING OF FACT

The appellant's claim for educational assistance benefits was 
received by VA on May 31, 1995, and listed periods of 
enrollment beginning August 1988 and ending December 1992.


CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35 for any period of enrollment prior 
to May 31, 1994, have not been met.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. §§ 21.3021, 21.3046, 21.4131 (1998); 
38 C.F.R. §§ 21.3046, 21.3021, 21.4131 (effective from June 
3, 1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

In April 1995, the appellant's mother was notified that her 
claim for Dependency and Indemnity Compensation had been 
approved.  This award also meant that the appellant (as the 
veteran's child) might be entitled to educational benefits.  
On May 31, 1995, the RO received the appellant's Application 
for Survivors' and Dependents' Educational Assistance (her 
claim).  She reported college attendance from August 1988 to 
December 1992.  An enrollment certification was subsequently 
received documenting such attendance.  The present appeal 
involves the question of whether or not VA educational 
benefits are payable for any or all of this period of college 
attendance.  In other words, the Board must determine the 
proper commencing date of the award.  

The Board observes that during the pendency of this appeal, 
effective June 3, 1999, substantive changes were made to the 
criteria for establishing commencing dates of an award of 
chapter 35 educational assistance benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It 
appears that the amended regulation would be the most 
favorable, but regardless of whether the old or current 
version of the regulations is applied, the outcome is the 
same.

Prior to June 3, 1999, the law prohibited an award of Chapter 
35 educational assistance for any period earlier than one 
year prior to the date of receipt of the initial application 
or enrollment certification, whichever is later.  According 
to the amended regulations (in pertinent part), if the award 
is the first award of educational assistance for the program 
of education the eligible person is pursuing, the commencing 
date of the award of educational assistance is the latest of: 
(i) the beginning date of eligibility, as determined by 38 
C.F.R. § 21.3046; or (ii) one year before the date of the 
claim.  38 C.F.R. § 21.4131.

In view of the applicable law outlined above, it is clear 
that since the appellant's Application for Survivors' and 
Dependents' Educational Assistance was not received until May 
31, 1995, the commencing date of an award of educational 
assistance benefits could not begin earlier than one year 
prior to the date of receipt of the claim.  Based on the 
above, under either the old or new criteria, the proper 
commencing date for the appellant's award of Chapter 35 
educational assistance benefits cannot be earlier than May 
31, 1994.  Therefore, Chapter 35 educational assistance 
benefits are not payable for any period prior to May 31, 
1994.

The Board notes that the appellant's substantive appeal 
contains a detailed statement in support of her claim.  The 
Board understands the appellant's arguments and notes that 
the language used in VA communications to her did not clearly 
explain that reason for the denial in her particular case was 
that the law effectively provides that no Chapter 35 benefits 
can be paid for any period of enrollment which occurred more 
than one year prior to the commencing date of the Chapter 35 
award.  The fact that she may have submitted evidence of such 
enrollment within one year of notice to her of her 
eligibility does not, under law, allow for payment for such 
periods of enrollment which took place more than one year 
before.  The appellant also references a VA Form 21-4138 
(Statement In Support Of Claim) that she says was mailed to 
the VA on or about March 14, 1995.  Even if that statement 
had been received on March 14, 1995, the appellant's claim 
would still fail as to payment of Chapter 35 benefits for the 
period of enrollment in question as one year prior to March 
14, 1995, would be March 14, 1994, and Chapter 35 educational 
assistance benefits would not be payable for any period prior 
to March 14, 1994.

In recognition of the appellant's arguments, the Board points 
out that the purpose of Chapter 35 Survivors' and Dependents' 
Educational Assistance benefits is to provide "opportunities 
for education to children whose education would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent from a [service-connected disability], and for 
the purpose of aiding such children in attaining the 
educational status which they might normally have aspired to 
and obtained but for the disability or death of such parent."  
38 U.S.C.A. § 3500.  The Court has indicated that the intent 
of the Chapter 35 statue is clear on its face.  See Erspamer 
v. Brown, 9 Vet. App. 507, 509-510 (1996) (the Court denied 
retroactive payment of Chapter 35 benefits for a veteran's 
son who had applied for benefits after the period of 
eligibility had expired).  In the present case, the appellant 
has presented no evidence that his education was "impeded" or 
"interrupted," by the veteran's disability.  Moreover, there 
is no evidence of record that the appellant completed the 
period of education in question with the intent that the VA 
would reimburse his tuition.  See 38 U.S.C.A. § 3500; 
Erspamer, 9 Vet. App. at 509.  As the appellant did not 
submit an application until May 31, 1995, the law does not 
permit an award of benefits prior to May 31, 1994.  See 38 
C.F.R. § 21.4131(a); 64 Fed. Reg. 23772 (1999) (to be 
codified at 38 C.F.R. § 21.4131(d)). "To hold otherwise would 
conflict with the express intent of [Chapter 35]." Erspamer, 
9 Vet. App. at 510.

The Board is bound by the laws enacted by Congress, and 
interpreted by the Court, and is not free to ignore or make 
exceptions to those laws.  In conclusion, as analyzed above, 
there is no legal basis for an award of educational 
assistance benefits pursuant to Chapter 35, Title 38, United 
States Code, for enrollment prior to May 31, 1994, and the 
appellant's claim must fail.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

